          Case 1:19-cv-02575-LAP Document 16 Filed 10/04/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


PLATFORM REAL ESTATE INC.,

                              Plaintiff,

               -against-                                              No. 19-CV-2575 (LAP)

SECURITIES AND EXCHANGE COMMISSION,

                              Defendant.



                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that, upon the Memorandum of Law and Declaration filed

herewith, Defendant Securities and Exchange Commission, by its attorneys, hereby moves to

dismiss the complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).



Dated: October 4, 2019                                Respectfully submitted,

                                                      MELINDA HARDY
                                                      Assistant General Counsel
                                                      JEFFREY A. BERGER
                                                      Senior Litigation Counsel

                                              By:     /s/ Kerry J. Dingle
                                                      KERRY J. DINGLE
                                                      Senior Counsel
                                                      U.S. Securities and Exchange Commission
                                                      100 F St. N.E.
                                                      Washington, D.C. 20549-9040
                                                      dinglek@sec.gov
                                                      (202) 551-56953 (Dingle)




                                                 1
